United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.C., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY & INSPECTION SERVICE,
Hickory, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1370
Issued: January 12, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 20, 2010 appellant filed a timely appeal from a March 9, 2010 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met her burden to establish that she sustained a
traumatic injury in the performance of duty on June 22, 2009.
FACTUAL HISTORY
On July 17, 2009 appellant, then a 52-year-old consumer safety inspector, filed a
traumatic injury claim alleging that she sustained a right thumb and wrist injury on June 22, 2009
while examining chickens on an evisceration line and “pulling the flaps open.” She did not stop
working.

In a July 24, 2009 letter, the Office informed appellant that additional evidence was
needed to establish her claim. It gave her 30 days to submit medical reports detailing any
treatment from a physician, clinic or hospital. In particular, the Office emphasized that the
physician’s report must include dates of examination and treatment, history of injury, a detailed
description of findings, results of x-rays and laboratory tests, diagnosis and clinical course of
treatment followed and the physician’s opinion supported by a medical explanation pertaining to
how the reported work incident caused the injury.
By decision dated September 2, 2009, the Office denied appellant’s claim for
compensation benefits on the grounds that she failed to provide factual and medical evidence
demonstrating that she sustained a work-related injury.
In a December 24, 2009 letter, appellant requested reconsideration,1 asserting that she
continued to have wrist and thumb pain. She included with her letter a July 20, 2009 magnetic
resonance imaging (MRI) report from Dr. Bradley L. Williams, a Board-certified diagnostic
radiologist, who noted that appellant presented with complaints of right wrist pain. Dr. Williams
stated that the testing revealed an abnormal enlargement of the dorsal extensor tendons at the
first compartment with edema within the surrounding soft tissue, consistent with de Quervain’s
tenosynovitis.
By decision dated March 9, 2010, the Office denied modification of its September 2,
2009 decision, finding that Dr. Williams’ MRI scan evaluation did not establish that she
sustained an injury related to her federal employment.
LEGAL PRECEDENT
An employee seeking compensation under the Federal Employees’ Compensation Act2
has the burden of establishing the essential elements of her claim by the weight of reliable,
probative and substantial evidence,3 including that she is an “employee” within the meaning of
the Act and that she filed her claim within the applicable time limitation.4 The employee must
also establish that she sustained an injury in the performance of duty as alleged and that her
disability for work, if any, was causally related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.
There are two components involved in establishing fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
1

Appellant’s letter to the Office noted that she “appealed” the September 2, 2009 decision. On January 4, 2010
the Office asked her to indicate precisely which appeal right she wished to pursue. Appellant clarified that she
sought reconsideration.
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 57 (1968).

4

R.C., 59 ECAB 427 (2008).

5

Id.; Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

2

the time, place and in the manner alleged. Second, the employee must submit evidence, in the
form of medical evidence, to establish that the employment incident caused a personal injury.6
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is evidence which includes a physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background, must be one of reasonable medical certainty and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the
specific employment factors identified by the claimant.7
ANALYSIS
The evidence supports that appellant was examining chickens and opening flaps as
alleged on June 22, 2009. However, she has not submitted sufficient medical evidence to
establish that this work-related incident caused or aggravated a right thumb and wrist injury.
Appellant submitted Dr. Williams’ July 20, 2009 MRI scan report, which detailed an
abnormal enlargement of the dorsal extensor tendons at the first compartment and edema within
the surrounding soft tissue. Dr. Williams advised that the findings were consistent with de
Quervain’s tenosynovitis. Nonetheless, he did not opine as to the cause of appellant’s condition.
An MRI scan study that does not offer an opinion regarding the cause of an employee’s
condition is of diminished probative value on the issue of causal relationship.8 Dr. Williams did
not note a history of injury nor explain how the diagnosed condition was caused or aggravated by
pulling flaps on chickens and other similar duties on June 22, 2009. Without such a medical
opinion explaining how particular work duties caused or aggravated a diagnosed medical
condition, appellant has not met her burden of proof to establish her claim. Consequently,
Dr. Williams’ report is insufficient to establish her claim.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty on June 22, 2009.

6

T.H., 59 ECAB 388 (2008).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

8

See Conard Hightower, 54 ECAB 796 (2003).

3

ORDER
IT IS HEREBY ORDERED THAT the March 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 12, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

